DETAILED ACTION
Claims 1-29 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because sheets 3 and 7, filed on 15 Jul 19, appear to attempt to illustrate arrows, but each arrow is missing its stem.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to for antecedent basis
Claim 4 requires, in part, “The method of claim 1 wherein at least a portion of at least one data generated by a submission and attributes of the submission comprises:”

Claim 1 previously required “receiving…data generated by a submission in response to an issue-specific communication…” and “generating a first dataset associated with the attributes of the submission.”

Although apparently intending to refer to limitations previously set forth in claim 1, claim 4 employs improper antecedence.  Moreover, the claim appears to conflate the terms “data” and “dataset” despite both terms being used for different concepts in the independent claim.

Correction and/or clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 28, 29, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 31, 36 of U.S. Patent No. 10,353,898.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the ‘898 .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



Claims 1, 28, 29, and all claims dependent therefrom rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The independent claims require “receiving…data generated by a submission” and various other limitations flow from the submission (records of the submission, attributes of the submission, and so forth).  Several dependent claims also further purport to further limit the “submission.” 

However, the originally filed written description and claims never use the term “submission.”

Written description support is not an in haec verba test, so review of the written description for support is still necessary despite the complete absence of the precise term.  That said, review of the written description still did not yield clear support for the claim language.  For example, dependent claim 23 purports to further limit claim 1 by further limiting what a submission comprises.  And the first element is “a text-to-give transaction.”  The written description includes that example in only [0046] (user transaction) and [0071] (billing transaction), where both instances as examples of a “transaction.”  It might therefore be reasonable to conclude that a “submission” is a transaction.  However, the claimed group also includes elements such as 

Consequently, applicants fail to show written description support for this limitation.

NOTE: Although every dependent claim is rejected under this reasoning by virtue of incorporation of the limitations by virtue of dependency under 112 4th, particular care should be taken with at least claims 4-6, 14, 15, 24 since they expressly purport to further limit the “submission” or based on the “submission.”

Claims 1, 28, 29, and all claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims employ language that requires interpretation commensurate to Superguide v. DirecTV (“at least one of”), but fail to provide either a conjunctive or disjunctive that is necessary to properly interpret the claims.

NOTE: although every dependent claim is rejected under this reasoning by virtue of incorporation of the limitations by virtue of dependency under 112 4th, particular note should be taken to at least claims 2-6, 9, 10, 12, 13, 17, 18, 23-25

Superguide interpretation.
Claim 22, does not raise additional concerns because it merely requires a “combination of any of” which is not at all indefinite.

Claims 7, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "previously stored" in claims 7, 16 is a relative term which renders the claim indefinite.  The term "previously stored" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Specifically, the claim does not articulate the temporal point from which previous-ness of the storage should be evaluated.

 Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "external" in claim 8 is a relative term which renders the claim indefinite.  The term "external" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 8 specifically requires: “wherein at least a portion of at least one of data associated with records of additional users and the additional data from the one or more additional datasets comprises data stored in external datasets.”

The written description only employs the term “external” in:
A: [0033], referring to Figs 15, 16.
B: [0081], [0084], [0085] referring to Figs. 2, 4
C: [0092] referring to Fig. 5
D: [0096] referring to Figs. 2, 5
E: [0134] referring to Figs. 2, 9.
F: [0183] referring to Fig. 15.

A, F discuss the environment of the invention, but do not reflect what is “external” as opposed to “internal.”

D is the most relevant because it is both directed to import and purports to provide examples of an “external” system.

(1)	Written description [0096] supports sources of data that are external to particular sub-systems of Fig. 2.  Those particular subsystems are not claimed in either claim 1 or 8.  Thus, if this is the intended interpretation of “external,” the claims do not capture this interpretation and rejection under 112 2nd is required for this relative term.
(2)	The written description does not support the concept of an “external dataset.”  It supports “external datasources” + other unclaimed subject matter against which externality is to be judged against, but this is not the scope of the claim.  When the claims articulate a scope that is not commensurate with the support in the written description, a 112 1st rejection for lack of written description may be warranted.  MPEP 2161.01(I), 1st paragraph (citing the decisions Reiffin and LizardTech for the proposition that the written description must support the full scope of the claims).  Although a definitive answer of whether the claims are supported or not requires the point by which the term “external” is measured, the fact that written description [0096] does not affix externality to the dataset but a storage device suggests that it is more likely than not that the specific claim language is unsupported.  Consequently, rejection under 112 1st is required.

Claims 3-6, 9, 11, 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  


Each of these dependent claims (a) articulates an attempt to limit the content of the stored information; and (b) the only candidate substrates in the claim are the computing device and processor - irrespective of what substrate is used, the content of the data does not alter either substrate, and the underlying method because the steps would be the same.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “receiving module,” “determining module,” “generating module,” “requesting module,” “associating module”   invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding 
Fig. 1 shows written description support for most of the various modules.  However, Fig. 1 and its accompanying written description discussion does not illustrate any particular structure for any particular module, instead showing generic boxes.

The receiving module is labeled 118.  Detailed Description paragraphs with 118 include [00140], [00148], [00155], [00160].  None of these paragraph provide additional structure to interpret the claim.

The determining module is labeled 116.  Detailed Description paragraphs with 116 include [0036].  This paragraph does not disclose additional structure to interpret of the claim.

The generating module is labeled 106.  Detailed Description paragraphs with [] include.  This paragraph does not disclose additional structure to interpret of the claim.

The requesting module has no label.  The written description also wholly fails to discuss this module.

The associating module is labeled 108.  Detailed Description paragraphs with 108 include [0054].  This paragraph does not disclose additional structure to interpret of the claim.



Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim interpretation – 112 6th
For claim 28, the various “module” elements meet the 3 prong test.  On the basis of the analysis of the written description (presented above in the 112 2nd rejection), no “module” element appears to have corresponding structural support.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 21, 22, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder, in view of Horvitz
Note that not all claims have been rejected under the prior art.  This does not mean that all claims not rejected would overcome the art.  Rather, where claims have large degrees of uncertainty, prior art rejection must be avoided, but where a choice between two colorable interpretations exist, and a prior art rejection can be made, it is permissible to make the rejection.  MPEP 2173.06(II).  Where the basis of rejection under 112 1st or 112 2nd arises from the dependent claims themselves, the examiner finds that this raises a great deal of confusion and uncertainty that precludes reasonable application of the prior art.  

Superguide is moot.

With respect to claim 1, Snyder teaches A computer-implemented method for enhancing and utilizing user data derived from digital interactions, at least a portion of the method being performed by a computing device comprising at least one processor, the method comprising: 
receiving, at an aggregation point comprising a database comprising at least one non-transitory computer-readable storage medium (Fig. 4 element 430) and configured to receive and aggregate user data from a plurality of sources ([0003] use of classifiers for a variety of roles is well known.  One example is spam filtering.  Express mention of spam filtering as a non-preferred embodiment is found in [0108].  Description of system inputs is covered by generically described email-supporting systems, so is implicitly disclosed), data generated by a submission in response to an issue-specific communication concerning a first issue by a first user on a first computing device (as above.  Spam is concerned with the issue of trying to sell a product, and a submission is interpreted as the data being recorded) and transmitted from the first computing device to the aggregation point via at least one of a data transmission service and a data transmission provider (since spam-emails are sent over the internet, they are inherently transmitted via Internet Service Provider using email services); 
storing a record of the submission at the database (id.  email client would necessarily store incoming email.); 

determining, based on one or more of the attributes of the submission , that the submission is in response to an issue-specific communication advertising information concerning a first issue ([0033] “Classifiers are then used to combine the results obtained from the feature extractors into an overall answer or result.”  To the extent that “issue-specific” can infer it any particular classification as opposed to the act of classification itself, it is directed to non-functional descriptive material with carries no patentable weight.  Pre-definition is inferred by [0044] which discloses use of training sets to train the classifier); 
generating a first dataset ([0006] "Classifiers are first trained by exposing them to a set of data, such as a set of training feature vectors”) associated with the attributes of the submission by associating the attributes of the submission with an issue-specific data element (as above, per “classifier”) corresponding to the issue-specific communication (as above, per “feature extraction”); 
[…]
requesting, from one or more additional datasets, additional data to be associated with data elements of the first dataset (Fig. 6 elements 602, 604, showing receiving feature vectors.  Since this is in a production environment, the data is new, so it not previously part of the data used to train the classification program) for the purpose of identifying (intended use carries no patentable weight for all statutory categories with a potential exception for method claims.  See 35 USC 100(b).  This limitation is not interpreted to capture a new use of the method as a whole, but to data being retrieved by a step.  That does not constitute a new use of a method) at least one of: 

conflicts between data elements from the one or more additional datasets and the first dataset; 
potentially erroneous data in at least one of the first dataset and the additional datasets; 

determining whether characteristics within the additional data from the one or more additional datasets meet a predetermined threshold ([0063] shows kNN classifier.  Thus, the distance to the midpoint between the closest next vector to the candidate data is the threshold when k = 1, or to the next most popular class when k > 1.  These thresholds are “predetermined” because the data observations are previously determined); 
associating the additional data from the one or more additional datasets with the first dataset when characteristics of the additional data from the one or more additional datasets meet a predetermined threshold (id.  For k-means embodiment, this is just assignment to the shortest distance); 
identifying one or more patterns based on at least one of the first dataset and the additional data from the one or more additional datasets (as cited above, this is inherent to statistical classification.); 
generating an issue-specific data model based on the one or more patterns (Fig. 1 elements 106, 107 indicates a data model, since existence of “classifiers” teaches an ontology); 



storing the first dataset at the database (Horvitz Col 5 lines 22-23 use of emails in filtered folders to serve as a corpus is well known.); 

The combination of teachings of the references disclose:
generating a targeting dataset (Synder [0076] shows that frequent assignment to “unknown class” may invoke retraining.  Horvitz Background Col 3 line 56-Col 4 line 27, esp. Col 3 lines 56-53, and Col 4 line 21-25, shows adaption to modified spam) by: 
determining targeting criteria based on the issue-specific data model (Implicitly, retraining a data model is based on the model data model) and data characteristics associated with additional users (Horvitz Fig 5 elements 510 and 540, processing email features); 
requesting data associated with records of additional users that meet the targeting criteria and issue-specific data model criteria (Horvitz Background Col 1 lines 30-33 “…a wide and growing variety of electronic merchandizers is repeatedly sending unsolicited mail advertising their products and services…” (emphasis added)  This shows that sending users who are spammers are increasing (thus there are “additional” spammers) and that they are repeatedly sending mail (thus they are providing additional data over time)); 

utilizing the targeting dataset for an issue-specific communication (Horvitz, generally, the use of a retrained classifier to determine a future email is spam.). 

Snyder and Horvitz are directed to spam filters.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to store both training, retraining and classifier data such that it can be used or reused with further messages.

Claims 28, 29 contain similar text to claim 1, and are mapped accordingly.
With respect to claim 11, the combination of Snyder and Horvitz teach the issue-specific communication may advertise information concerning at least one of an issue, a cause, a topic, an individual, a candidate, an entity, an event, a product, an organization, a good, and a service (non-functional descriptive material, for the reasons articulated in 112 4th rejection above.  Non-functional descriptive material cannot patently distinguish over the prior art.).

With respect to claim 21, Horvitz teaches generating one of an issue-specific data model, a predetermined threshold, and specified criteria comprises using a client-side application interface (Col 9 lines 51-58, user manually moving message to new folder requires) and at least one of formatting, analyzing, sorting, filtering, uploading, selecting by attribute, appending data, 

With respect to claim 22, Snyder teaches the data model is generated based on a combination of any of: cluster analysis; attribute correlation analysis; attribute weighting; attribute co-occurrence analysis; attribute frequency analysis; identifying patterns within the first dataset; identifying patterns within a previously stored dataset; identifying patterns within an external dataset; identifying targeting criteria; identifying attribute clusters; identifying attribute correlations; applying weighting to attribute data; identifying attribute frequency patterns; inclusion of additional data into a pre-existing data model; performance correlation analysis; performance co-occurrence analysis; iterative performance testing; predictive analysis; iterative analysis; iterative testing; formatting data; sorting stored; filtering stored data ([0006] classifiers may be clustering using k-means.  [0063] kNN classifier in indep. claim is the threshold.). 

With respect to claim 27, the combination of the teachings of Snyder and Horvitz disclose at least a portion of at least one of data associated with records of additional users and the additional data is generated based on a response to an information request (Both references perform reclassification using new data based on spam.  Horvitz in particular discloses that spam may come from commercial entities.  Email spam from commercial entities implicitly a request to receive payment information since selling a product implicitly involves getting paid for said product.). 

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder and Horvitz as applied to claim 1, in view of ActiveCampaign (https://web-beta.archive.org/web/20111012081257/http://www.activecampaign.com/api/) hereinafter ActiveCampaign
With respect to claim 15, Horvitz discloses wherein the user submission data is transmitted from the first computing device to the aggregation point (as described above; also, Fig. 1), but 
via an application programming interface. 

ActiveCampaign discloses an email marketing API (See page as cited).

Snyder, Horvitz, are directed to filtering spam, and ActiveCampaign is directed to delivering spam.  It would have been obvious to those of ordinary skill in the art to combine the teachings of the references like the pieces of a puzzle.  The use of an API to access programmatic functions is common to the degree that prior art references often do not expressly discuss them unless the API is part of the inventive concept itself.  Hybritech Inc. v. Monoclonal Antibodies Inc., 802 F.2d 1367, 1384 (Fed. Cir. 1991) (“A patent need not teach, and preferably omits, what is well known in the art.”)  One of ordinary skill would have been able to combine the elements of the API with the service to provide the same access to services and would have understood the predicted result of providing access to an email services.

Claims 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder and Horvitz as applied to claim 1, in view of Hyndman et al., What is the major difference between correlation and mutual information? (https://stats.stackexchange.com/questions/1052/what-is-the-major-difference-between-correlation-and-mutual-information) hereinafter Hyndman
With respect to claim 19, Horvitz teaches the use of Mutual Information  to generate training data (Fig. 5 element 547) over the elements in messages from additional vendors and additional data from additional datasets (previous citations in indep. claim) and also teaches that Mutual Information occurs for each feature (Fig. 5 element 547) and acknowledges that the changes in the messages occur over time (Col 4 Background 25-28), but the combination of Snyder and Horvitz does not specifically teach determining at least one correlation between the issue-specific data element and at least a portion of one or more the data associated with records of additional users and the additional data from the one or more additional datasets. 

Hyndman teaches that a correlation is a specific kind of mutual information – that of two variables (See 25 pt. answer).  

Therefore, the combined teachings of the references teach determining at least one correlation between the issue-specific data element and at least a portion of one or more the data associated with records of additional users and the additional data from the one or more additional datasets (Horovitz’s data can be modeled as time series data since email headers inherently have timestamps1).



With respect to claim 20, Horvitz teaches the use of Mutual Information to generate training data (Fig. 5 element 547) over message features (Id.) and acknowledges that the changes in the messages occur over time (Col 4 Background 25-28), but the combined teachings of Snyder and Horvitz does not disclose generating targeting based on correlations within the data model. 

Hyndman teaches that a correlation is a specific kind of mutual information – that of two variables (See 25 pt. answer).  

Therefore, the combine teachings disclose generating targeting based on correlations in the data model ((Horovitz’s data can be modeled as time series data since email headers inherently have timestamps where this occurs), and Hyndman shows when one is trying to model whether variables are mutual one uses correlation.)

Snyder and Horvitz are directed to spam filters using sophisticated statistical models, and Hyndman is directed to when statistical relationships are used.  It would have been obvious to those of ordinary skill in the art to combine the teachings of the references in order to perform predictive modeling (which Horvitz specifically desires in Col 4 lines 22-25) using an inherent email message feature.

Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

If no modification is made to the text of claim 26 and the outstanding non-prior art rejections of claim 1 are resolved, the examiner believes that claim 26 is substantially likely to distinguish over the prior art in a manner that permits allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        
17 Mar 21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See RFC 2822, Abstract (stating “This standard supersedes the one specified in Request For Comments (RFC) 822, "Standard for the Format of ARPA Internet Text Messages”) and Section 3.3 (stating “Date and time occur in several header fields.  This section specifies the syntax for a full date and time specification.”)